PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/577,473
Filing Date: 19 Dec 2014
Appellant(s): Liu et al.



__________________
Peter F. Corless
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant has argued that the reference fails to teach two polymers, the claimed matrix polymer and surface active polymer (brief, page 7). The reference clearly teaches and claims both, as the resin HR which forms the topcoat by being added to the resin composition is a critical piece of their invention. The resin HR, as described above, has a structure/ monomers as instantly described as the surface active polymer, and is used in a much lower amount than the matrix polymer (see examples of the reference).The resin HR has a lower surface energy than that of the matrix polymer, and meets the limitations of the instant claims. Furthermore, the instant claim 10 refers only to a polymer system, but does not define that system as comprising the two polymers as argued by applicant. However claim 15 does define the system, so the argument is to independent claim 15.
Appellant previously amended the claims to require that the first solvent is present in an amount of 20 to 30 wt% of the total solvent system, however, appellant’s arguments are nearly identical to those previously filed and addressed in previous responses. Appellant has again argued that the primary reference does not explicitly teach the combination of types of solvents as instantly claimed (brief, page 7). This is a 103 rejection, and the office has set forth a position on why it would have been obvious, given the teachings of the references, to prepare a topcoat having a combination of solvents. 

The office has clearly set forth the position that one of skill in the art would have looked to known and equivalent ester solvents, such as those taught by Tanaka et al. The teachings of Tanaka et al are solely relied upon for the teachings of known solvents which are taught to be equivalent to those of Kanna. Appellant argues that Tanaka is a different type of polymeric material (page 8 of the brief), thus one of skill in the art would not have looked to Tanaka for a solvent. Solvents are not limited to use in one type of material, or one type of polymeric material. Tanaka and Kanna both teach, for example, cyclohexanone, ethyl acetate, and methyl ethyl ketone, thus solvents may clearly be used in various materials. Appellant has not argued that the solvents are not known nor equivalent to the non-limiting list of solvents of Kanna et al, but only that the material of Tanaka differs, thus the rejection of record is maintained. 

With respect to appellant’s arguments to independent claims 14 and 22, the instant claims 14 and 22 are not separately patentable because they include the limitations of the instant claims 10 and 15, each discussed above.
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Amanda C. Walke
/Amanda C. Walke/
Conferees:
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            

                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.